Citation Nr: 1300996	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-37 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1943 to October 1945.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire rating period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to symptoms of anxiety, chronic sleep impairment, difficulty with concentration, diminished interest in activities, avoidance of crowds, and impairment in short term memory.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, the criteria for an increased 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In an August 2009 letter, the RO provided pre-adjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's VA treatment records, the Veteran's statements, a VA examination, and letters and notes from the Veteran's private physician.

During the relevant period on appeal, the Veteran was afforded a VA examination in September 2009 to evaluate his PTSD.  The Board finds that this examination is adequate for rating purposes because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The Board finds that the examiner reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board further finds that remand for an additional examination is not warranted.  In a July 2010 letter, the Veteran indicated that he was seeking an increased rating for PTSD and that his condition had worsened.  He submitted a statement for his private physician indicating that the letter addressed his condition.  No other evidence was identified by the Veteran or his representative.  The Board had considered the evidence submitted in determining an increased rating is warranted in this case.  The private physician's statement includes evidence regarding the Veteran's symptoms and was submitted by the Veteran in support of his claim for an increased rating.  Neither the Veteran nor his representative have asserted that an additional examination is needed.  The Board finds that the evidence of record is sufficient for addressing the claim on appeal and no further examination is required.

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds, based on the evidence of record, that a staged rating is not warranted in this case, nor is it factually ascertainable from the evidence of record, that an increase in disability occurred at any time in the one year prior to the filing of the Veteran's claim.

The Veteran is in receipt of a 30 percent disability rating for his service-connected PTSD under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Disability Rating Analysis 

The Veteran is in receipt of a 30 percent rating for service-connected PTSD.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, the severity of the psychiatric symptoms due to PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity as described for a higher 50 percent rating, but no more.  See 38 C.F.R. § 4.130.  

A September 2009 VA examination included a review of the claims file.  The Veteran received psychiatric treatment from his private doctor, but had his medications transferred for treatment at VA.  The Veteran reported having a good supportive relationship with his wife.  His oldest son, who was present at the examination, helped around the house and often visited.  The Veteran enjoyed attending church and met his niece's husband for breakfast at a restaurant most mornings.  The Veteran enjoyed visiting with his sister, and received visits from his great grandchildren once a week.  He enjoyed reading the paper and working in his vegetable garden.  

A mental status examination shows that the Veteran was clean and neatly groomed.  His speech was spontaneous, affect was appropriate, and mood was anxious.  The Veteran had attention disturbance and was noted to be easily distracted; however, he was able to do serial 7s and spell a word forward and backward.  He was oriented to person, time, and place.  Thought process and content were unremarkable.  The Veteran denied having delusions, hallucinations, obsessive or ritualistic behavior, panic attacks, and homicidal or suicidal thoughts.  The Veteran had difficulty sleeping and was prescribed medication that was helpful.  He did not have inappropriate behavior and impulse control was good.  

The Veteran was stated to have mildly impaired recent memory and moderately impaired immediate memory.  The Veteran explained that he had a reaction to medication, and since that time his memory has worsened, and the VA examiner stated that this was also noted in the medical record.  The Veteran also identified PTSD symptoms of markedly diminished interest or participation of significant activities, difficulty concentrating, and avoidance of crowds.  The VA examiner stated that the severity of the Veteran's symptoms appeared to have worsened slightly over the last few years since his last VA examination.  

VA treatment records do not include mental health evaluations.  A June 2009 VA treatment note indicates that the Veteran was seen for routine health maintenance follow-up and it was noted that he was last seen in June 2008 and that he had a cerebrovascular accident in March 2008 with one sided weakness and recovered.  It was noted that around October 2008 to December 2008, the Veteran was becoming lethargic, had increased weakness, and mental status changes.  It was indicated that Reglan and Xanax were discontinued in December and he had remarkable improvement and mental status had returned to normal.  While mental status changes was noted from October 2008 and December 2008, it was indicated that it was resolved and there is no indication that the changes were related to PTSD.  As such, the Board finds that it is not factually ascertainable based on the evidence of record that an increase in PTSD occurred in the one year period prior to the Veteran's July 2009 claim for an increased rating.  

Notes from the Veteran's private treating physician dated in October 2009 show that PTSD and anxiety cause continued problems with the Veteran's mood.  In a July 2010 letter, the Veteran's private physician identified symptoms of anxiety, difficulty with sleep, and occasional disorientation with waking.  It was noted that medications were adjusted.  

In an October 2009 statement, the Veteran's wife reported that the Veteran had issues with understanding simple commands, staying focused, and increased nervousness and anxiety.  She reported that he required supervision with taking medications, and could handle small amounts of money, but could not handle financial affairs such as paying bills.  She also reported that the Veteran got very anxious in crowds.  The Board finds that the Veteran's wife, who identified herself as the Veteran's primary caretaker, is competent to report symptoms that she has observed, and the Board finds that her statements are credible.  Symptoms identified by the Veteran's wife appear to be consistent with symptoms identified during the September 2009 VA examination and symptoms identified by the Veteran's private treating physician.  

Based on the lay and medical evidence of record discussed above, the Board finds that the Veteran's PTSD has been characterized by symptoms of anxiety, chronic sleep impairment, difficulty with concentration, diminished interest in activities, avoidance of crowds, and impairment in short term memory.  The Board finds that these symptoms are consistent with the criteria for both a 30 percent and 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

During the September 2009 VA examination, the Veteran had a GAF score of 50 which indicates serious PTSD symptoms or serious difficulty in social and occupational functioning.  See DSM-IV at 46-47.  The Board finds that the Veteran's GAF score is consistent with a higher 50 percent disability rating for PTSD.  However, the Veteran's GAF score appears to conflict with the VA examiner's own assessment as to the Veteran's occupational and social impairment, specifically, that PTSD signs and symptoms were transient or mild and resulted in a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board finds that the VA examination presents conflicting evidence with regard to the degree of the Veteran's impairment due to PTSD.  While the Veteran's GAF score represents a more serious degree of impairment due to PTSD symptoms consistent with a higher 50 percent rating, the VA examiner also assessed the Veteran with transient or mild PTSD symptoms in the same examination report.  Resolving doubt in favor of the Veteran, the Board finds that the severity of the Veteran's occupational and social impairment and symptoms due to his service-connected PTSD more nearly approximates the criteria a higher 50 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

The Board has reviewed all the evidence of record, lay and medical, and finds that the evidence has not met or more nearly approximated the criteria for a higher 70 percent disability rating for PTSD.  See 38 C.F.R. § 4.130.  The record does not indicate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the Veteran's PTSD symptoms.  Although the Veteran was shown to have deficiencies in mood, as evidenced by his anxiety, he was not shown to have deficiencies with work, family relations, judgment or thinking.  The September 2009 VA examiner specifically stated that the Veteran did not have deficiencies with work, family relations, judgment or thinking.  The September 2009 VA examination shows that the Veteran was retired due to his age and physical impairments.  The examination did not indicate deficiencies with work due to PTSD.  The Veteran described having a good relationship with various family members with whom he interacted on a regular basis.  Additionally, mental status examination completed during the VA examination did not reflect any problems with judgment and thinking.  

The Board finds that the Veteran's overall psychiatric presentation is not of a severity as described for a 70 percent rating.  The Board notes that while the Veteran's PTSD is manifested by symptoms of anxiety, his anxiety did not affect his ability to function independently, appropriately, and effectively as described for a 70 percent evaluation for PTSD, and anxiety has been considered in assigning his 50 percent evaluation for PTSD.  The Board finds that PTSD does not more nearly approximate the rating criteria for a 70 percent evaluation under Diagnostic Code 9411.  The Board finds that, for the entire rating, the Veteran's PTSD symptoms are not of the severity indicated for a 70 percent rating for PTSD.  The Board finds that the severity of the Veteran's PTSD more closely approximates a 50 percent rating.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms of anxiety, chronic sleep impairment, difficulty with concentration, diminished interest in activities, avoidance of crowds, and impairment in short term memory.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with reduced reliability and productivity due to PTSD signs and symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2012).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the PTSD, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with service-connected PTSD, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent rating, but no more, is granted for PTSD subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


